Citation Nr: 0731281	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Winston-Salem RO.  In November 
2004, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is of record.

At the veteran's request, the Board has advanced the case on 
the docket pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  An unappealed April 2000 rating decision declined to 
reopen a claim of service connection for PTSD, which was 
previously denied because the veteran did not have a 
diagnosis of PTSD based on a verified stressor event in 
service.

2.  Evidence received since the April 2000 rating decision 
does not include new evidence that tends to substantiate that 
the veteran was exposed to a stressor event in service, does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for PTSD, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for PTSD may not 
be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

A July 2003 letter (prior to the decision on appeal) notified 
the veteran of his and VA's responsibilities in the 
development of the claims.  It also advised him that he 
needed to submit new and material evidence to reopen the 
claim and that specific information was needed regarding the 
alleged stressor(s).  
A May 2004 statement of the case (SOC) explained what the 
evidence showed and why the claim was denied, and provided 
the text of applicable regulations.  Given that the claim to 
reopen is being denied, whether or not the veteran received 
notice regarding the rating of PTSD or effective dates of 
awards is moot; he is not prejudiced by the absence of such 
notice. 

While complete notice was not provided prior to the initial 
adjudication of the claim, it has not affected the essential 
fairness of the adjudication process.  The veteran has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record.  He is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Significantly, in a claim to reopen a claim of service 
connection, the duty to assist by arranging for a VA 
examination or securing a medical advisory opinion does not 
attach unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C).  VA's duty to assist is met.   

II. Legal Criteria, Evidence, and Analysis 

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence. 38 U.S.C.A. § 7105.  However, 
if new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

In his initial claim for service connection for PTSD in 
February 1995 the veteran reported that he saw Charlie Clark 
run over, crushed, and killed by a truck in January 1967.  An 
April 1995 rating decision denied service connection for 
PTSD, finding that the veteran's diagnosis of PTSD was not 
based on a verified stressor event in service.  The veteran 
initiated an appeal of that decision; he did not perfect the 
appeal after a SOC was issued..  Consequently, that decision 
is final.  38 U.S.C.A. § 7105.  

In a claim received in June 1999, the veteran reported that 
he unloaded cargo ships in Cam Rahn Bay and that there was 
gunfire overhead.  An April 2000 rating decision denied 
service connection for PTSD on de novo review, again finding 
that  PTSD had not been diagnosed based on a verified 
stressor event in service.  That decision was not appealed, 
and became final.  Id.  

Evidence of record at the time of the April 2000 rating 
decision included the veteran's service medical and personnel 
records, his VA treatment records, and a VA examination 
report.  The personnel records reflect that the veteran 
served in Vietnam, but did not have a combat related military 
occupational specialty (MOS) and he did not receive any 
awards or medals that denote combat.  Service medical 
records, including enlistment and separation examinations, 
noted no pertinent complaints, findings, or diagnoses.  

VA treatment records from October 1994 to July 1999 note 
several psychiatric hospitalizations.  During a January 1995 
hospitalization PTSD was diagnosed.  The veteran reported 
having flashbacks and nightmares of Vietnam.  He indicated he 
experienced much mental trauma in Vietnam, but did not 
elaborate.  On February 1995 hospitalization PTSD was again 
diagnosed.  On August 1995 psychology follow-up it was noted 
that the veteran had PTSD from early childhood physical and 
sexual abuse.  He discussed his Vietnam experience, 
indicating that he had been on the edge of where the fighting 
occurred and was constantly frightened.  He reported 
recurrent nightmares about being attacked during and after 
Vietnam.  A June 1995 hospitalization noted complaints and 
findings similar to those noted on prior occasions, including 
reports of Vietnam nightmares and flashbacks.  A March 1996 
admission note impression was that it was probable that the 
veteran's physical and sexual abuse as a child and his war 
experiences added to whatever genetic vulnerability he had to 
have the symptoms he currently suffered.  A May 1998 initial 
intake assessment notes that the veteran's records were 
reviewed and that he had at least 6 psychiatric admissions 
from 1995 to 1997.  The veteran denied emotional problems 
after service until right before his first psychiatric 
admission; he described his Vietnam experience as traumatic.  
The impression was paranoid schizophrenia. A June 1999 
outpatient record notes that the veteran reported a strong 
avoidance of reminders of the war.  The impressions were PTSD 
and paranoid schizophrenia.  The psychiatrist commented that 
the records clearly showed a history of PTSD symptoms 
resulting from the veteran's Vietnam service even though he 
was not involved in combat.  Dr. R. G. explained that PTSD 
was not included in the initial intake evaluation even though 
the veteran's history suggested it because he had denied 
having most PTSD symptoms.  The psychiatrist added that the 
veteran had definite symptoms that pointed to a PTSD 
diagnosis and that he had strong psychological defenses to 
guard against resurfacing feelings associated with traumatic 
experiences during the war.  The psychiatrist strongly 
believed that the veteran's psychological decompensation into 
psychosis in the last decade was directly related to his 
Vietnam experiences. 

On February 2000 VA examination, the claims file was 
reviewed.  The veteran reported that he was never fired upon 
or in danger while in Vietnam, but could see evidence of 
firing at a distance across the bay.  PTSD was not diagnosed.

An unappealed April 2000 rating decision denied service 
connection for PTSD based on findings that there was no 
verified stressor event in service, and no diagnosis of PTSD 
based on a verified stressor event in service.  

Relevant evidence received since the April 2000 rating 
decision consists of an August 2003 stressor questionnaire, 
VA treatment records from July 1999 to July 2003, and a 
transcript of a November 2004 Travel Board hearing.

The PTSD questionnaire received in August 2003 listed where 
the veteran received treatment and described some of his 
symptoms.  His only reference to a stressor was that men he 
served with were run over and killed; he provided no details 
of such event(s).  VA records reflect psychiatric treatment.  
In May 2003, the veteran discussed his Vietnam service, 
indicating that he did not serve in combat, unloaded cargo 
ships, and saw explosions and heard gunfire in the distance.  

At the November 2004 Travel Board hearing, the veteran's 
representative stated that he had been in contact with the 
veteran's treating psychiatrist.  He informed that the 
psychiatrist advised him that the veteran was very fragile 
and should not be pressed for details, because if he were 
pushed for details, he would decompensate emotionally 
[transcript, page 3].  The veteran testified that when he was 
in Vietnam, he could see the fire of rocket launchers and 
grenades and firing with tracers at night.  He related that 
he unloaded cargo ships and was frightened even when a mile 
away from the action because they were unarmed.  He had seen 
a man run over and killed [page 4], but could no details 
regarding the person he saw killed other than that the event 
took place in Cam Rahn Bay in 1967.  The veteran's sister 
discussed how the veteran was after his separation from 
service.  She eventually lost touch with him; when his family 
finally found him again he was in a psychiatric hospital 
facility in Waco.

As the claim was previously denied because there was no 
corroborating evidence of a stressor event in service (and 
consequently no diagnosis of PTSD based on a verified 
stressor), for evidence received to be new and material, it 
must relate to this unestablished fact, i.e., it must tend to 
show the veteran had a verified stressor event in service 
(and PTSD resulting from such stressor).  

None of the evidence received since the April 2000 rating 
decision provides new information about an alleged stressor 
event in service.  While the veteran did report seeing a man 
run over and killed by a truck in Cam Rahn Bay in 1967, he 
had provided a more detailed account of such incident with 
his initial claim (in 1995), but the incident could not be 
verified.  As the veteran has not provided any additional 
information regarding this incident (which would be a basis 
for seeking verification of the incident again), this 
stressor account is not new.  Likewise, his reports of being 
near, but not in, combat, and seeing and hearing various fire 
from a distance were also previously of record.  
Consequently, they also are not new evidence.  
In fact since the April 2000 rating decision nothing has been 
added to the record that would tend to establish that the 
veteran was exposed to a verified or verifiable stressor 
event in service.  Consequently no evidence received since 
the April 2000 rating decision relates to the unestablished 
fact necessary to substantiate the claim or raises a 
reasonable possibility of substantiating the claim.  Notably, 
service connection for PTSD cannot be established in the 
absence of corroborating evidence of a stressor event in 
service or a showing that the veteran engaged in combat, 
regardless of whether or not PTSD is diagnosed.  Hence, 
treatment records showing a diagnosis of PTSD, with opinions 
relating the diagnosis to uncorroborated events in service, 
are not material evidence.  

In light of the foregoing, the Board concludes that new and 
material evidence has not been received, and that the claim 
of service connection for PTSD may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


